Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  141741(62)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 141741
  v                                                                 COA: 280073
                                                                    Kent CC: 01-008625-FC
  RAMON LEE BRYANT,
             Defendant-Appellee.
  _______________________________________

        On order of the Chief Justice, the motion by defendant-appellee for extension of
  time for filing his brief on appeal is considered and, it appearing the brief was filed
  September 19, 2011, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk